     Case 2:19-cv-09204-DDP-JC Document 1 Filed 10/25/19 Page 1 of 5 Page ID #:1




 1 RICHARD E. ZUCKERMAN

 2
     Principal Deputy Assistant Attorney General

 3 AMY MATCHISON (CABN 217022)

 4
     Trial Attorney
     United States Department of Justice, Tax Division
 5   P.O. Box 683, Ben Franklin Station
 6   Washington, D.C. 20044
     Telephone: (202) 307-6422
 7   Fax:         (202) 307-0054
 8   E-mail: Amy.T.Matchison@usdoj.gov
             Western.Taxcivil@usdoj.gov
 9

10 NICOLA T. HANNA
     United States Attorney
11 312 North Spring Street, Suite 1200

12 Los Angeles, California 90012

13 Attorneys for United States of America

14
                        UNITED STATES DISTRICT COURT FOR THE
15                         CENTRAL DISTRICT OF CALIFORNIA
16

17 UNITED STATES OF AMERICA,           )              Case No.
                                       )
18           Petitioner,               )              PETITION TO ENFORCE
                                       )              INTERNAL REVENUE
19           v.                        )              SERVICE SUMMONS
                                       )
20   FRANK AGRAMA                      )
                                       )
21           Respondent.               )
     _________________________________ )
22
           The United States of America, through undersigned counsel, petitions the Court for
23

24 an order enforcing an Internal Revenue Service (IRS) summons served on respondent,

25
     Frank Agrama (a.k.a. Farouk Agrama) pursuant to 26 U.S.C. § 7602.
26
           In support of this petition, the United States alleges as follows:
27

28         1.    This is a proceeding brought pursuant to Sections 7402(b) and 7604(a) of the

                                                  1
     Case 2:19-cv-09204-DDP-JC Document 1 Filed 10/25/19 Page 2 of 5 Page ID #:2




 1 Internal Revenue Code (Title 26, United States Code) for judicial enforcement of an IRS

 2
     summons described below.
 3

 4
            2.     The Court has jurisdiction over this proceeding pursuant to Sections 7402(b)

 5 and 7604(a) of the Internal Revenue Code and 28 U.S.C. §§ 1340 and 1345. Venue

 6
     properly lies within this district.
 7

 8          3.     This proceeding is appropriate for assignment to the Western Division since

 9 Mr. Agrama resides in Los Angeles County.

10
            4.     The IRS is conducting an examination of the federal income tax liability of
11

12 Frank and Olfet Agrama for the tax years 1997 through 2009, and 2011. Declaration of

13 James Pack (Pack Decl.) ¶ 2.

14
            5.     James Pack is an IRS Revenue Agent in the Small Business & Self
15

16 Employed Division, Special Enforcement Program, Field Operations in Camarillo,

17 California, assigned to the aforementioned Agrama examination. Revenue Agent Pack is

18
     authorized to issue administrative summonses pursuant to 26 U.S.C. § 7602, 26 C.F.R. §
19

20 301.7602-1, and IRS Delegation Order No. 25-1. Pack Decl. ¶¶ 1, 3.

21          6.     In furtherance of the examination and in accordance with 26 U.S.C. § 7602,
22
     on June 5, 2018, Revenue Agent Pack issued an IRS summons directing Mr. Agrama to
23

24 appear on July 9, 2018, and to produce for examination books, records, papers, and other

25 data as described in said summons. Pack Decl. ¶ 5.

26
            7.     In accordance with a written waiver, on June 5, 2018, Revenue Agent Pack
27

28 served the summons by hand delivery to the Agramas’ counsel, Dennis Perez. Pack


                                                  2
     Case 2:19-cv-09204-DDP-JC Document 1 Filed 10/25/19 Page 3 of 5 Page ID #:3




 1 Decl. ¶ 6.

 2
           8.     In accordance with 26 U.S.C. § 7609, on June 6, 2018, Revenue Agent Pack
 3

 4
     gave separate notice of the summons described above by certified mail to Mrs. Agrama

 5 and by hand delivery to Mr. Perez on June 5, 2018. Pack Decl. ¶ 7.

 6
           9.     Mr. Agrama failed to appear on July 9, 2018, the date scheduled for
 7

 8 compliance with the summons, and did not produce the books, records, papers, and other

 9 data demanded in the summons. Mr. Agrama’s failure to fully comply with the summons

10
     continues to this date. Pack Decl. ¶ 8.
11

12         10.    The books, records, papers, and other data demanded in the summons are not

13 already in the possession of the IRS. During the course of the examination, the Agramas

14
     have provided the IRS with some documents. To the extent Mr. Agrama earlier provided
15

16 documents that would also be responsive to a summons request, the IRS is not seeking

17 production of those documents. Pack Decl. ¶ 9.

18
           11.    Although the IRS has come into possession of copies of certain documents
19

20 that are demanded in the summons (Pack Decl. ¶ 10), these copies do not obviate the

21 need for enforcement. Further, describing these documents in detail in the public record

22
     could impair the IRS’s examination because disclosure of such records would reveal the
23

24 scope, direction, strategy, and potential limitations of the examination that Mr. Agrama

25 would not otherwise be entitled to receive.

26
           12.    Because the IRS is unable to put all the facts surrounding its examination in
27

28 a publicly available document without compromising the examination, if the Court needs


                                                  3
     Case 2:19-cv-09204-DDP-JC Document 1 Filed 10/25/19 Page 4 of 5 Page ID #:4




 1 greater description of the documents in the IRS’s possession, the United States would like

 2
     to present additional information in camera.
 3

 4
               13.   All administrative steps as required by the Internal Revenue Code for

 5 issuance and service of the summons have been followed. Pack Decl. ¶ 11.

 6
               14.   There is no “Justice Department referral,” as that term is described in
 7

 8 Section 7602(d)(2) of the Internal Revenue Code, in effect with respect to Frank or Olfet

 9 Agrama for tax years 1997 through 2009, and 2011. Pack Decl. ¶ 13.

10
               15.   In order to obtain enforcement of a summons, the petitioner must establish
11

12 that the summons: (1) is issued for a legitimate purpose; (2) seeks information relevant to

13 that purpose; (3) seeks information that is not already within the IRS’s possession; and

14
     (4) satisfies all administrative steps required by the Internal Revenue Code. United States
15

16 v. Powell, 379 U.S. 48, 57-58, (1964).

17             16.   In further support of this Petition and incorporated herein by reference, the
18
     United States submits a Memorandum of Points and Authorities and the Declaration of
19

20 James Pack. The United States has met the Powell factors through these documents.

21             WHEREFORE, petitioner, the United States of America, seeks the following
22
     relief:
23

24             A.    That this Court enter an order directing Frank Agrama to show cause in
25 writing why he should not fully comply with and obey the aforementioned IRS summons

26
     and every requirement thereof as enumerated in the Declaration of James Pack;
27

28             B.    That this Court enter an order directing Frank Agrama to appear before

                                                     4
     Case 2:19-cv-09204-DDP-JC Document 1 Filed 10/25/19 Page 5 of 5 Page ID #:5




 1 Revenue Agent Pack, or any other proper officer or employee of the Internal Revenue

 2
     Service, and produce for examination books, records, papers and other data as required
 3

 4
     by the summons;

 5         C.    That the United States of America recover its costs in this action; and
 6
           D.    That the Court grant such other further relief as it deems just and proper.
 7

 8         Dated this 25th day of October, 2019.

 9                                                 RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General
10

11                                                 /s/ Amy Matchison
                                                   AMY MATCHISON (CA SBN 217022)
12
                                                   Trial Attorney, Tax Division
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   5
